SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [_] Check the appropriate box: [x] Preliminary Proxy Statement [_] Soliciting Material Under Rule [_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [_] Definitive Additional Materials ROSS STORES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 15, 2011 Dear Stockholder: You are cordially invited to attend the 2011 Ross Stores, Inc. Annual Meeting of Stockholders, which will be held on Wednesday, May 18, 2011 at 1:00 p.m. PDT, at our corporate offices located at 4440 Rosewood Drive, Pleasanton, California 94588-3050. If you will need special assistance at the meeting, please contact Ms. Lovita Brewer, Legal Department, Ross Stores, Inc., 4440 Rosewood Drive, Pleasanton, California 94588-3050, (925) 965-4231, at least ten days before the meeting. Thank you for your commitment to Ross Stores and for your cooperation in voting your proxy without delay. You may vote your shares by Internet, toll-free telephone number, or mail. Instructions regarding all three methods of voting are included in this Proxy Statement on the page following the Notice of Annual Meeting of Stockholders. Sincerely, ROSS STORES, INC. Michael Balmuth Vice Chairman and Chief Executive Officer (This page intentionally blank) ROSS STORES, INC. Notice of Annual Meeting of Stockholders to be Held on May 18, 2011 To Our Stockholders: Please take notice that the 2011 Ross Stores, Inc. Annual Meeting of Stockholders (the “Annual Meeting”) will be held on Wednesday, May 18, 2011 at 1:00 p.m. PDT, at our corporate offices located at 4440 Rosewood Drive, Pleasanton, California 94588-3050, for the following purposes: 1. To elect two Class I directors for a three-year term. 2. To approve the existing Second Amended and Restated Ross Stores, Inc. Incentive Compensation Plan for purposes of Section 162(m) of the Internal Revenue Code. 3. To approve an amendment to the Company’s Certificate of Incorporation to adopt annual elections for directors. 4. To hold an advisory vote on executive compensation. 5. To hold an advisory vote on the frequency of holding future advisory votes on executive compensation. 6. To ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending January 28, 2012. 7. To transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. Stockholders of record at the close of business on March 25, 2011 are entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof. For ten days prior to the Annual Meeting, a complete list of stockholders of record entitled to vote at the Annual Meeting will be available for examination by any stockholder for any purpose related to the Annual Meeting during ordinary business hours at the Company’s corporate offices located at 4440 Rosewood Drive, Pleasanton, California 94588-3050. The available voting methods (by Internet, by telephone, or by mail), are described on the next page. We would appreciate you submitting your proxy vote as soon as possible so that your shares will be represented at the meeting. By order of the Board of Directors, Mark LeHocky Corporate Secretary April 15, 2011 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE MEETING OF STOCKHOLDERS TO BE HELD ON MAY 18, 2011: A complete set of proxy materials relating to our Annual Meeting is available on the Internet. These materials, consisting of the Notice of Annual Meeting, Proxy Statement, Proxy Card and Annual Report, may be viewed at www.proxyvote.com, where you may also cast your vote. PRINTED ON RECYCLED PAPER VOTING METHODS The accompanying Proxy Statement describes proposals that are being submitted for a vote by stockholders at the Ross Stores, Inc. 2011 Annual Meeting to be held on May 18, 2011. If you are a stockholder of record of Ross Stores, Inc. as of March 25, 2011, you have the right to vote your shares, and may elect to do so, by Internet, by telephone, or by mail. You may also revoke your proxy at any time before the Annual Meeting. Please help us save time and postage costs by voting by Internet or by telephone. Both methods are generally available 24-hours-a-day, seven days a week and will ensure that your vote is confirmed and posted immediately. To vote: 1. BY INTERNET a. Go to the web site at www.proxyvote.com 24-hours-a-day, seven days a week. b. Enter the Control Number that appears on the proxy card. c. Follow the simple instructions. 2. BY TELEPHONE a. On a touch-tone telephone, call toll-free 1-800-690-6903, 24-hours-a-day, seven days a week. b. Enter the Control Number that appears on the proxy card. c. Follow the simple recorded instructions. 3. BY MAIL (Do not mail the proxy card if you are voting by Internet or telephone.) a. Mark your selections on the proxy card. b. Date and sign your name exactly as it appears on your proxy card. c. Mail the proxy card in the enclosed postage-paid envelope. If your shares are held in the name of a bank, broker or other holder of record, you are considered a beneficial owner, whose stock is held in “street name,” and you will receive instructions for granting proxies from your bank, broker or other agent, rather than a proxy card. Your broker or nominee will enclose a voting instruction card for you to use in directing your broker or nominee as to how to vote your shares. A number of brokers and banks, however, are participating in a program provided through Broadridge Financial Solutions Inc. (“Broadridge”) that offers the means to grant proxies to vote shares by Internet and by telephone. If your shares are held in an account with a broker or bank participating in the Broadridge program, you may grant a proxy to vote those shares by Internet or by calling the telephone number shown on the instruction form received from your broker or bank. We must receive votes submitted by Internet, phone, or mail by 11:59 p.m. PDT on May 17, 2011. Submitting your proxy via the telephone or Internet will not affect your right to vote in person should you decide to attend the Annual Meeting. Note about your vote and stock in brokerage accounts: If YOU do not vote your shares on Proposal One (election of directors), your brokerage firm can no longer vote them for you; those shares will remain unvoted. Previously, if your broker did not receive instructions from you, they were permitted to vote your shares for you in routine director elections. However, stock exchange rules changed on January 1, 2010 and brokers are no longer allowed to vote uninstructed shares. So please make your vote count and provide instructions to your broker regarding the election of directors. Your vote is important. Thank you for voting. (This page intentionally blank) TABLE OF CONTENTS Page PROXY SOLICITATION 1 STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 2 PROPOSAL 1 - ELECT CLASS I DIRECTORS 4 Information Regarding Nominees and Incumbent Directors 4 Compensation of Directors 9 PROPOSAL 2 - APPROVE THE COMPANY’S EXISTING SECOND AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN 12 PROPOSAL 3 - APPROVE AN AMENDMENT TO THE COMPANY’S CERTIFICATE OF INCORPORATION TO ADOPT ANNUAL ELECTIONS FOR DIRECTORS 15 PROPOSAL 4 - ADVISORY VOTE ON EXECUTIVE COMPENSATION 17 PROPOSAL 5 - ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION 19 PROPOSAL 6 - RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 Board of Directors Audit Committee Report 21 EXECUTIVE COMPENSATION 23 Compensation Discussion and Analysis 23 Introduction 23 Compensation Philosophy and Objectives 24 Oversight of the Executive Compensation Program 24 Components of the Executive Compensation Program 26 Grant Date Policy 29 Defined Contribution and Deferred Compensation Plans 29 Employment Agreements 30 Tax and Accounting-Related Matters 30 Additional Executive Compensation Policies 31 Compensation Committee Report 32 Summary Compensation Table 33 Discussion of Summary Compensation Table 36 Grants of Plan-Based Awards During Fiscal Year 36 Outstanding Equity Awards at Fiscal Year-End 38 Option Exercises and Stock Vested 40 Non-Qualified Deferred Compensation 41 Potential Payments Upon Termination or Change in Control 42 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 48 RELATED PERSON TRANSACTIONS 48 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 49 PROXY SOLICITATION FEES 49 TRANSACTION OF OTHER BUSINESS 49 STOCKHOLDER PROPOSALS TO BE PRESENTED AT NEXT ANNUAL MEETING 49 APPENDIX A – PROPOSED AMENDMENT TO CERTIFICATE OF INCORPORATION 50 PROXY STATEMENT 2 ROSS STORES, INC. 4440 Rosewood Drive
